Exhibit 10.2
REAFFIRMATION
          REAFFIRMATION, dated as of June 6, 2008 (this “Reaffirmation”), with
respect to the Second Amended and Restated Guarantee and Collateral Agreement,
dated as of December 13, 2005 (the “Guarantee and Collateral Agreement”), made
by R.H. Donnelley Corporation, a Delaware corporation (“Holdings”), R.H.
Donnelley Inc., a Delaware corporation and a wholly owned subsidiary of Holdings
(the “Borrower”) and certain subsidiaries of the Borrower in favor of Deutsche
Bank Trust Company Americas, as administrative agent (in such capacity, the
“Administrative Agent”).
WITNESSETH:
          WHEREAS, Holdings, the Borrower, the lenders parties thereto, the
Syndication Agent, the Co-Documentation Agents and the Lead Arrangers named
therein and the Administrative Agent are parties to the Second Amended and
Restated Credit Agreement, dated as of December 13, 2005 (as amended by the
First Amendment dated as of April 24, 2006 and as further amended, supplemented
or otherwise modified from time to time) (the “Existing Credit Agreement”);
          WHEREAS, concurrently with the execution of this Reaffirmation, the
Existing Credit Agreement will be amended by that certain Second Amendment,
dated as of June 6, 2008 (the “Second Amendment”), which, among other things,
shall provide for (i) the establishment of new commitments to make Revolving
Loans, and to acquire participations in Letters of Credit and Swingline Loans
under the Credit Agreement, which will replace a portion of the existing
Revolving Commitments and (ii) new revolving loans thereunder, the proceeds of
which will be utilized to refinance the currently outstanding Revolving Loans
under the Terminated Revolving Commitments (as defined in the Second Amendment);
          WHEREAS, pursuant to the Existing Credit Agreement, as amended by the
Second Amendment (the “Amended Credit Agreement”), the Existing Revolving
Lenders (as defined in the Second Amendment) will maintain, and the Additional
Revolving Lenders (as defined in the Second Amendment) will make Revolving
Commitments and Revolving Loans to, and the Issuing Lender will issue Letters of
Credit from time to time for the account of, the Borrower;
          WHEREAS, each Subsidiary of the Borrower that is a party hereto
(collectively, together with Holdings and the Borrower, the “Confirming
Parties”) has guaranteed the Borrower Credit Agreement Obligations (as defined
in the Guarantee and Collateral Agreement);
          WHEREAS, as collateral security for the Secured Obligations (as
defined in the Guarantee and Collateral Agreement), each Confirming Party has
granted to the Administrative Agent, for the ratable benefit of the Lenders, a
security interest in the Collateral referred to in the Guarantee and Collateral
Agreement;
          WHEREAS, all of the liabilities and obligations of the Borrower under
the Existing Credit Agreement are being continued in full force and effect,
unpaid and undischarged (except to the extent expressly provided in the Second
Amendment) pursuant to the Second Amendment;



--------------------------------------------------------------------------------



 



2

          WHEREAS, each Confirming Party is a party to the Guarantee and
Collateral Agreement and hereby wishes to confirm that all of its liabilities
and obligations, and Liens and security interests created, under the Guarantee
and Collateral Agreement remain in full force and effect after giving effect to
the Second Amendment; and
          WHEREAS, it is a condition precedent to the effectiveness of the
Second Amendment that the parties hereto shall have executed and delivered this
Reaffirmation to the Administrative Agent for the ratable benefit of the
Lenders;
          NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Second Amendment and to
induce the Lenders to make or maintain extensions of credit thereunder, each
Confirming Party hereby agrees with the Administrative Agent, for the ratable
benefit of the Lenders, as follows:
          1. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings assigned to them in the Amended Credit
Agreement.
          2. Each Confirming Party hereby consents to the execution and delivery
of, and the amendment of the Existing Credit Agreement pursuant to, the Second
Amendment. Each Confirming Party hereby agrees that each reference to the
“Credit Agreement” in the Guarantee and Collateral Agreement shall be deemed to
be a reference to the Existing Credit Agreement as amended by the Second
Amendment.
          3. Each Confirming Party hereby agrees that:
          (a) all of its obligations and liabilities under the Guarantee and
Collateral Agreement remain in full force and effect on a continuous basis after
giving effect to the Second Amendment;
          (b) all of the Liens and security interests created and arising under
the Guarantee and Collateral Agreement remain in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, and having the
same perfected status and priority as existed prior to the effectiveness of the
Second Amendment, after giving effect to the Second Amendment, as collateral
security for the Secured Obligations (as defined in the Guarantee and Collateral
Agreement);
          (c) all of the obligations and liabilities of the Borrower under the
Existing Credit Agreement (i) are continued in full force and effect on a
continuous basis, unpaid and undischarged (except to the extent expressly
provided in the Second Amendment), pursuant to the Amended Credit Agreement and
(ii) constitute the same obligations and liabilities under the Amended Credit
Agreement (except to the extent expressly provided in the Second Amendment); and
          (d) this Reaffirmation is being executed and delivered at the request
of the Lenders and shall not imply or require that any consent of such
Confirming Parties is needed in connection with any future amendments or waivers
of the Credit Agreement or any other Loan Documents or any additional borrowings
thereunder.



--------------------------------------------------------------------------------



 



3

          4. Each of the representations and warranties made by any Confirming
Party in the Guarantee and Collateral Agreement is true and correct in all
material respects on and as of the date hereof (unless such representations
expressly relate to an earlier date, in which case they were true and correct in
all material respects on and as of such earlier date).
          5. Each Confirming Party agrees that it shall take any action
reasonably requested by the Administrative Agent in order to confirm or effect
the intent of this Reaffirmation.
          6. This Reaffirmation shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
          7. This Reaffirmation may be executed by one or more of the parties
hereto on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
[Balance of Page Intentionally Blank]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the undersigned have caused this Reaffirmation to
be executed and delivered by a duly authorized officer on the date first above
written.

            R.H. DONNELLEY CORPORATION
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker        Title:  
Vice President and Treasurer        R.H. DONNELLEY INC.
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker        Title:  
Vice President and Treasurer        R.H. DONNELLEY APIL, INC.
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker        Title:  
President and Treasurer        R.H. DONNELLEY PUBLISHING &
ADVERTISING, INC.
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker        Title:  
Vice President and Treasurer        GET DIGITAL SMART.COM, INC.
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker         Title:  
Vice President and Treasurer     

Signature Page to Reaffirmation Agreement



--------------------------------------------------------------------------------



 



 

            R.H. DONNELLEY PUBLISHING &
ADVERTISING OF ILLINOIS PARTNERSHIP
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker        Title:  
President and Treasurer        DONTECH II PARTNERSHIP
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker        Title:  
Vice President and Treasurer        DONTECH HOLDINGS, LLC
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker        Title:  
President and Treasurer        R.H. DONNELLEY PUBLISHING &
ADVERTISING OF ILLINOIS HOLDINGS, LLC
      By:   /s/ Jenny L. Apker         Name:   Jenny L. Apker        Title:  
President and Treasurer     

Signature Page to Reaffirmation Agreement